Citation Nr: 0025907	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-13 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a fragment wound to the left leg.    

2.  Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  He served in combat in Vietnam and was awarded the 
Combat Action Ribbon and the Purple Heart.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (the RO).  The July 1993 rating decision 
reopened and granted the claims of entitlement to service 
connection for malaria and residuals of a fragment wound to 
the left ankle.  Noncompensable disability evaluations were 
assigned to both disabilities.  The veteran appealed the 
award of noncompensable evaluations for both disabilities.   

In December 1998, this matter was remanded to the RO for 
additional development.  
The requested development has been accomplished.

In an August 2000 appellant's brief, the veteran's 
representative raised the issue of entitlement to service 
connection for post-traumatic stress disorder.  That issue 
has not been developed for appellate purposes, and the Board 
refers the issue to the RO for appropriate action. The Board 
notes in passing that it denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder in a June 1987 decision.   


FINDINGS OF FACT

1.  The service-connected residuals of a fragment wound of 
the left leg are principally manifested by complaints of pain 
in the lower left leg with objective findings of mild 
subcutaneous tissue loss of the left calf and adherence to 
the bone which is productive of moderate muscle injury; and a 
slightly sensitive scar, 2 centimeters by 1 1/2 centimeters, 
on the left anterior lower leg.  

2.  The former version of 38 C.F.R. § 4.88b, Diagnostic Code 
6304 is more favorable to the veteran's claim.    

3.  The veteran's service-connected malaria is currently 
asymptomatic; there is no evidence of clinically active or 
recently active malaria, relapses of malaria, or moderate 
disability, anemia, impairment of health, cerebral symptoms, 
enlarged spleen, or any other severe symptoms due to malaria.      

4.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
residuals of a fragment wound to the left leg have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.55, 
4.56, 4.73, Diagnostic Code 5311 (1999).  

2.  The criteria for a 10 percent disability evaluation for 
the scar of the left lower leg as a residual of the fragment 
wound to the left leg have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

3.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (1996 and 1999).  

4.  An extraschedular disability rating is not warranted for 
either the service-connected residuals of a fragment wound to 
the left leg or for service-connected malaria.  38 C.F.R. § 
3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to compensable disability 
ratings for his service-connected residuals of a fragment 
wound to the left leg and malaria.  

In the interest of clarity, the Board initially will review 
law and regulations which are relevant to both issues on 
appeal.  Each issue will then be separately discussed.  
Finally, the matter of an extraschedular rating will be 
discussed.

Pertinent Law and Regulations

Rating criteria - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999). see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court of 
Appeals for Veterans Claims (the Court) held that evidence to 
be considered n initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.

Entitlement to an increased (compensable) evaluation for 
residuals of a fragment wound to the left leg.

Factual Background

A service medical record indicates that the veteran underwent 
surgery for a shell fragment wound to the left ankle in 
February 1969.  

In a July 1993 rating decision, the RO granted service 
connection for residuals of shell fragment wounds of the 
right leg.  A noncompensable disability rating was assigned 
from October 20, 1972.

A March 1994 VA examination report indicates that the veteran 
reported that he sustained a shell fragment wound to the left 
anterior lower limb while serving in Vietnam and he was 
hospitalized for six weeks.  He reported that he continued to 
experience intermittent pain over the left anterior lower 
limb at the site of the shrapnel injury and pain often 
developed if he attempted to perform any vigorous physical 
activity.  He also developed edema to the injury site.  He 
experienced increased left anterior lower limb pain following 
the onset of cold, damp weather.  The veteran stated that the 
episodes of left leg pain have been more frequent and more 
severe during the past year.  

Physical examination revealed that the veteran had a slight 
limp secondary to back pain and shortening of the left lower 
extremity due to the fracture of the femur, which occurred 
post-service.  Examination revealed a healed shrapnel wound 
scar, 2 centimeters by 1.5 centimeters, which was present 
over the left anterior mid-lower leg.  The scar site was non-
tender.  There was a mild amount of subcutaneous tissue loss 
at the wound site.  No left lower leg edema or erythema were 
noted.  Neurological examination revealed impaired left lower 
extremity motor strength which was secondary to the veteran's 
chronic lumbosacral pain, previous left femur fracture, and 
previous left anterior lower limb shrapnel wound.  The 
examiner stated that no deficits were noted other than the 
impaired lower extremity strength described above.  The 
examiner indicated that the veteran sustained a shrapnel 
wound to the left anterior lower limb while serving in 
Vietnam and he continued to experience intermittent pain at 
the left anterior lower leg wound site.  It was noted that 
the specific cause of the recurrent left anterior lower leg 
pain remained undermined.  The examiner stated that the 
veteran had impaired left lower extremity strength and 
impaired bilateral leg strength secondary to chronic 
lumbosacral strain, previous left femur fracture, and left 
anterior lower limb shrapnel wound.   

At a hearing before the RO in March 1994, the veteran stated 
that after he sustained the shell fragment wound in service, 
he underwent surgery and the fragment was removed [hearing 
transcript, page 6].  The veteran indicated that he was 
experiencing pain in his left ankle and leg [page 7].

An April 1998 VA examination report indicates that the 
veteran reported having intermittent aching in the left mid-
tibia area of the leg when it was cold and damp out.  
Examination revealed no definite limp.  There was a normal 
toe and heel gait.  Ankle plantar flexion was to 45 degrees 
and dorsiflexion was to 10 degrees.  Examination of the left 
mid-tibia revealed a 2 centimeter by 1.5 centimeter scar 
located medially along the subcutaneous border of the tibia 
which was 15 centimeters below the lower level of the tibial 
tubercle.  There was slight sensitivity of the scar.  There 
was some loss of subcutaneous tissue; there was adherence to 
the bone.  The veteran had a palpable tibial pulse and intact 
pinprick sensation of the left lower extremity.  There was 
normal strength to testing of the left ankle, foot, and below 
the knee.  X-rays of the fibula, tibia, and ankle joint 
appeared normal.  

The diagnosis was status post shrapnel wound of the medial 
left calf, no pathology referable to the left ankle, healed 
fracture of the left femur shaft unrelated to injury in the 
military, and degenerative arthritis of the left knee as 
consequence of the femur fracture and not from the shrapnel 
wound.  The examiner stated that the shrapnel injury left the 
veteran with intermittent minimal symptoms with achiness when 
it was cold or damp; pain medication was not required.  The 
examiner indicated that the veteran did not have a problem 
with his left ankle.  The examiner noted that the left ankle 
was not injured and was anatomically far away from the 
shrapnel wound and the veteran's problem was in the mid-
medial subcutaneous border of the tibia region.  It was noted 
that there were no retained metal fragments and the symptoms 
that the veteran experienced were the result of the soft 
tissue injury related to changes in the barometric pressure.  
The examiner stated that when it was cold and damp, the 
tissue swelled and caused some mild symptoms.  The examiner 
indicated that this was not disabling and did not prevent the 
veteran from participating in the workforce.   
 
Pertinent Law and Regulations

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329.  Amendments to these 
regulations became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  62 Fed. Reg. 106, 30235-
30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of the changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.  

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to Diagnostic Code 5311.  

The revised provisions of 38 C.F.R. § 4.55 (1999) provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55 
(1999).

The revised provisions of §4.56 provide that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  Id.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

Diagnostic Code 5311, impairment of Muscle Group XI, includes 
the posterior and lateral crural muscles and muscles of the 
calf, including the triceps surae (gastrocnemius and soleus); 
tibialis posterior; peroneus longus; peroneus brevis; flexor 
hallucis longus; flexor digitorum longus; popliteus; and 
plantaris.  The function of this muscle group is for 
propulsion, plantar flexion of the foot; stabilization of the 
arch; flexion of the toes; and flexion of the knee.  A 
noncompensable evaluation is assigned for slight disability, 
a 10 percent evaluation is assigned for moderate disability, 
a 20 percent evaluation is assigned for moderately severe 
disability, and a 30 percent evaluation is assigned for 
severe disability of Muscle Group XI.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1999).  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".   38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (1999). 

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1999).

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to a compensable disability evaluation for 
residuals of a fragment wound to the left leg is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's initial rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).   

Since this claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  As noted in the 
Introduction, the Board remanded this case in December 1998 
so that additional evidentiary development could be 
accomplished.  This has been done.  The veteran has been 
provided with VA examinations in March 1994 and April 1998, 
and has had a full opportunity to present evidence and 
argument in support of this claim.  There is no indication 
that any evidence which would be significant to an informed 
decision in this case have not been obtained.  This matter 
was remanded to the RO in December 1998 and the Board is 
satisfied that the RO complied with the directives of the 
remand.  

In an August 2000 appellant's brief, the veteran's 
representative asserts that the service medical records are 
incomplete and that a remand is appropriate.  The Board 
disagrees.  It appears that the service medical records are 
complete.  The RO requested the service medical records from 
the National Personnel Records Center in March 1970.  The 
veteran's service medical records were associated with the 
claims folder in April 1970.  In correspondence dated in 
October 1987, the National Personnel Records Center indicated 
that they had sent to the veteran's service medical records 
to the VA.  The Board notes that in April 1993, the veteran 
submitted additional service medical records.  

The Board notes that in Hayre v. West,  188 F.3d 1327 (Fed. 
Cir. 1999), the Federal Circuit held that a single request 
for pertinent service medical records specifically requested 
by a claimant and not obtained by the RO does not fulfill the 
duty to assist.  In reaching this conclusion, the Federal 
Circuit stated that VA has substantively defined its 
obligation to obtain service medical records such that the RO 
is required to make a supplemental request in situations 
where records are not obtained after one request.  The 
Federal Circuit also indicated that if the information 
received from the service department in reply to the initial 
and supplemental requests is insufficient to complete 
adjudication of the claim, "a letter setting forth in detail 
the information or further evidence needed will be addressed 
[to the appropriate agency]." 

The Board notes that the present case is different than Hayre 
in that the service medical records were obtained after the 
initial request and the service medical records associated 
with the claims folder are sufficient for compete 
adjudication of the claim.  The representative argues that 
another search for service medical records is needed so that 
the Board will obtain evidence that the veteran underwent 
debridement in service due to the fragment wound to the left 
leg.  As discussed below, the Board has conceded that the 
veteran underwent debridement of the fragment wound of the 
left leg.  There is a service medical record which indicates 
that the veteran underwent surgery of the fragment wound of 
the left leg in February 1969.   The Board also has 
determined that the fragment wound of the left leg is 
productive of moderate muscle injury, as the representative 
argued in the appellant's brief.  The Board therefore finds 
that all facts that are relevant to this issue have been 
properly developed and there is no need to remand this case 
for additional evidentiary or procedural development.

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

The veteran's service-connected residuals of a fragment wound 
to the left leg is currently rated by the RO as zero percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 7805 
[other scars].   See also 38 C.F.R. § 4.31 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's residuals of a fragment 
wound to the left leg are more consistent with the 
application of Diagnostic Code 5311, muscle injury to Muscle 
Group XI, and this diagnostic code is more appropriate than 
Diagnostic Code 7805.  The residuals of the fragment wound to 
the left leg are manifested principally by loss of 
subcutaneous tissue of the left calf and adherence to the 
bone with intermittent pain.  Such symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
5311.  Thus, the Board finds that the veteran's service-
connected residuals of a fragment wound to the left leg is 
more appropriately evaluated under Diagnostic Code 5311.  

The Board acknowledges that the veteran has a scar of the 
left lower leg as a residual of the fragment wound.  As 
discussed below, a separate 10 percent evaluation is 
warranted for the scar under Diagnostic Code 7804.  

Rating under Diagnostic Code 5311

In applying the law to the existing facts, for the reasons 
expressed below, the record demonstrates the requisite 
objective manifestations consistent with the criteria for 
moderate injury under 38 C.F.R. § 4.56 and a 10 percent 
evaluation is warranted for the residuals of the fragment 
wound to the left leg under the provisions of Diagnostic Code 
5311.  

The medical evidence of record establishes that the veteran 
sustained a fragment wound to the left leg.  The veteran 
reported he underwent debridement of the wound in service and 
was hospitalized for six weeks.  A service medical record 
indicates that the veteran underwent surgery for the fragment 
wound of the left leg in February 1969.  There is objective 
evidence of an entrance scar, 2 centimeters by 1.5 
centimeters, on the left anterior mid-lower leg.  There is 
objective evidence of some loss of deep fascia.  The VA 
examination reports indicate that there is a mild amount of 
subcutaneous tissue loss at the wound site and adherence to 
the bone.  There is medical evidence which establishes that 
the soft tissue loss causes intermittent mild symptoms, such 
as swelling and achiness.  The veteran also has complaints of 
intermittent pain in the left lower leg.  The Board notes 
that the upon VA examination in March 1994, impaired left 
lower extremity strength and bilateral impaired leg strength 
were detected.  The examiner indicated that the impaired 
strength was due, in part, to the left anterior lower limb 
shrapnel wound.  The Board points out that strength testing 
of the left lower extremity upon VA examination in April 1998 
was normal.   

The Board finds these findings to be consistent with the 
criteria for moderate injury under 38 C.F.R. § 4.56, which is 
an injury resulting from a small shell or shrapnel fragment 
with debridement, objective evidence of an entrance and (if 
present) exit scar, some loss of deep fascia, and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Consequently, the Board finds that a 10 percent 
evaluation is appropriate under Diagnostic Code 5311.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
20 percent disability evaluation under Diagnostic Code 5311.  
The Board finds that the medical evidence does not reflect 
the objective findings consistent with a "moderately-
severe" muscle injury.  See 38 C.F.R. § 4.56(d)(3) (1999).  
There is no evidence of record that the veteran sustained a 
through and through wound or a deep penetrating wound by a 
small high velocity missile or a large low velocity missile.  
The evidence of record shows that the veteran was hit by a 
fragment.  There is no objective evidence of intermuscular 
scarring.  There is no evidence that the fragment wound to 
the left leg causes an inability to keep up with work 
requirements.  The Board notes that the examiner who 
performed the April 1998 VA examination report indicated that 
the residual disability of the shell fragment wound to the 
left lower leg did not prevent the veteran from participating 
in the workforce.  There is no objective evidence that the 
track of the missile, or in this case, the fragment, went 
through one or more muscle groups.  The objective evidence of 
record establishes some loss of subcutaneous tissue; there is 
no objective evidence of loss of muscle substance or loss of 
normal firm resistance of muscles compared to the sound side.  
There was impaired strength of the left lower extremity upon 
VA examination in March 1994, which, it was noted, was due in 
part to the fragment wound.  However, strength testing in 
April 1998 was normal.  Thus, the Board finds that a 20 
percent evaluation under Diagnostic Code 5311 for moderately-
severe muscle disability is not warranted.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is also against the assignment 
of a 30 percent disability evaluation under Diagnostic Code 
5311.  The Board finds that the medical evidence does not 
reflect the objective findings consistent with a "severe" 
muscle injury.  See 38 C.F.R. § 4.56(d)(4) (1999).  There is 
no evidence of record that the veteran sustained a through 
and through wound or a deep penetrating wound due to high-
velocity missiles or large or multiple low velocity missiles.  
There is no evidence of a shattering bone fracture or an open 
comminuted fracture.  X-ray examination in 1998 revealed that 
the left tibia, fibula, and ankle were normal.  There is no 
objective evidence of intermuscular binding or scarring or 
ragged or depressed scars.  VA examinations indicate that the 
scar due to the shrapnel wound was healed.  There is no 
evidence of a wide damage to muscle groups of the left leg in 
the missile track.  As noted above, there is evidence of mild 
loss of subcutaneous tissue of the left calf.  There is no 
evidence of loss of muscle substance. There is no objective 
evidence of soft, flabby muscles in the wound site or muscles 
that swell or harden abnormally in contraction.  

There is no evidence of severe impairment of function of the 
left lower extremity due to the fragment wound as compared to 
the right side.  The Board points out that the symptomatology 
of the left lower leg have consistently been characterized by 
examining physicians as mild and minimal.  The March 1993 VA 
examination report indicates that the examiner described the 
symptoms due to the shrapnel wound as mild.  It was noted 
that there was a mild loss of subcutaneous tissue.  The April 
1998 VA examination report reveals that the examiner 
concluded that the veteran had intermittent minimal symptoms 
due to the shrapnel wound and mild symptoms due to the soft 
tissue swelling.  Although all evidence must be considered, 
such evaluations by trained professionals in a clinical 
setting carry great weight of probative value.  The Board 
also points out that the VA examiner who performed the April 
1998 VA examination indicated that the veteran's symptoms due 
to a fragment wound to the left lower leg did not prevent the 
veteran from participating in the workforce.  Thus, the Board 
finds that there is no evidence of severe functional loss due 
to the fragment wound to the left leg.  

The Board also notes that there is no evidence of foreign 
bodies in the left leg, visible or measurable atrophy, or 
adaptive contraction of an opposing group of muscles.  The 
April 1998 VA examination report indicates that there were no 
metal fragments in the left lower leg.  Thus, the Board finds 
that there is no evidence of severe muscle disability due to 
the shrapnel wound to the left lower leg, and a 30 percent 
evaluation under Diagnostic Code 5311 is not warranted.   

Overall, the Board finds that the veteran's service-connected 
residuals of the fragment wound to the left lower leg are 
appropriately characterized as a "moderate" muscle injury 
under the applicable criteria.  The Board finds that the 
competent and probative evidence supports a 10 percent 
disability evaluation under Diagnostic Code 5311 and the 
preponderance of the evidenced is against a rating in excess 
of 10 percent under Diagnostic Code 5311 for the veteran's 
service-connected residuals of a fragment wound to the left 
leg, because the objective findings are not consistent with 
those required for a moderately-severe or severe muscle 
injury.  See 38 C.F.R. § 4.56(c) and (d) (1999). 

Esteban Considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (1999).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (1999), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board finds that a separate 10 percent evaluation is 
warranted for the residuals of the fragment wound to the left 
leg under 38 C.F.R. § 4.118, Diagnostic Code 7804 
[superficial scars, tender and painful upon objective 
demonstration].  The medical evidence of record establishes 
that the veteran has a slightly sensitive scar, two 
centimeters by one and a half centimeters over the left 
anterior mid-lower leg due to the fragment wound.  Upon VA 
examination in April 1998, the scar was slightly sensitive 
upon objective demonstration.  Thus, the Board finds that a 
separate 10 percent evaluation is warranted under Diagnostic 
Code 7804 for the scar of the left lower leg as a residual of 
the fragment wound.   

The Board specifically finds that the assignment of the 10 
percent evaluation under Diagnostic Code 7804 for the scar of 
the left lower leg is not duplicative or overlapping of any 
of the symptomatology for which the 10 percent evaluation is 
assigned under Diagnostic Code 5311.  As discussed above, the 
10 percent evaluation assigned to the residuals of the 
fragment wound to the left leg under Diagnostic Code 5311 is 
for the loss of subcutaneous tissue of the left calf, 
adherence to the bone, and complaints of intermittent pain 
and achiness.  The sensitivity due to the left leg scar is 
not contemplated under Diagnostic Code 5311, and is not, in 
fact pain on motion but sensitivity to the touch.  Thus, the 
additional 10 percent disability evaluation under Diagnostic 
Code 7804 is warranted and is not prohibited by 38 C.F.R. 
§ 4.14.  See also Esteban, supra. 

The Board finds that the medical evidence of record does not 
demonstrate any other separate and distinct manifestations 
due to the residuals of the fragment wound to the left leg 
which would warrant a separate and additional disability 
evaluation.  The Board notes that the April 1998 VA 
examination report indicates that the veteran had no 
pathology referable to the left ankle.  X-ray examination of 
the left ankle appeared normal.  It was further noted that X-
ray examination of the tibia and fibula were normal.  The 
examiner also indicated that the degenerative arthritis of 
the left knee was due to the femur fracture and not the 
shrapnel wound.  Thus, a separate and additional disability 
evaluation under the diagnostic codes pertinent to the ankle, 
foot or knee is not warranted.  

The Board also points out that the provisions of Diagnostic 
Code 5311 indicate that the function of Muscle Group XI is 
for propulsion, plantar flexion of the foot, stabilization of 
the arch flexion of the toes, and flexion of the knee.  Thus, 
the 10 percent evaluation assigned under Diagnostic Code 5311 
contemplates impairment of the propulsion of the foot, 
impairment of the ankle, and flexion of the knee.  

In summary, the Board finds that the veteran's service-
connected residuals of a fragment wound to the left leg is 
most appropriately rated under Diagnostic Code 5311.  The 10 
percent evaluation which is assigned under Diagnostic Code 
5311 and the 10 percent evaluation which is assigned under 
Diagnostic Code 7804 contemplate all of the symptomatology 
due to the service-connected residuals of the fragment wound 
to the left leg.  Any other separate or additional disability 
evaluation under other diagnostic codes is not warranted.

DeLuca Considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  A 10 percent evaluation is 
assigned under Diagnostic Code 5311, and this diagnostic code 
contemplates loss of motion of the foot and lower leg.  

The Board notes that the medical evidence of record 
establishes that the veteran has complained of intermittent 
pain and swelling of the left lower leg due to the residuals 
of the fragment wound to the left leg.  There is objective 
evidence of mild loss of subcutaneous tissue of the left leg.  
However, there is no objective evidence of atrophy of the 
muscles of the left leg, incoordination, or excess 
fatigability.  There was evidence of impaired strength of the 
left lower leg upon VA examination in March 1994.  However, 
upon VA examination in April 1998, strength testing was 
normal.  The Board also notes that the examiner who performed 
the April 1998 VA examination indicated that the residuals of 
the fragment wound to the left leg was not disabling and did 
not prevent the veteran from participating in the workplace.  
Cf. 38 C.F.R. §§ 3.321(a), 4.1, 4.10 (1999) [VA rating 
schedule represents average impairment of earning capacity in 
civil occupations resulting from disability].   Based on the 
above evidence, the Board finds that the veteran's residuals 
of the fragment wound to the left leg does not cause 
additional functional impairment so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.     
 
The Board also points out that the disability evaluation 
under Diagnostic Code 5311 contemplates injury to the muscles 
of the left lower leg, including loss of power, weakness, 
fatigue, and impairment of motion.  The Board further points 
out that the 10 percent rating under Diagnostic Code 5311 and 
38 C.F.R. § 4.56 contemplates the moderate impairment caused 
by the residuals of the fragment wound to the left leg.  See 
38 C.F.R. § 4.56.  The Board therefore concludes that the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 would be duplicative 
of the schedular rating and would thus constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (1999).


Fenderson Considerations

There is no medical evidence of record to the effect that the 
veteran's service-connected residuals of a fragment wound to 
the left leg was more severe or that a higher disability 
evaluation was warranted at any time since October 20, 1972.  
Accordingly, a staged rating under Fenderson is not 
warranted.

Conclusion

In summary, a 10 percent disability evaluation is warranted 
for residuals of the fragment wound to the left leg under 
Diagnostic Code 5311, and a separate 10 percent evaluation is 
warranted for the scar of the left leg under Diagnostic Code 
7804, for the reasons discussed above.  The benefit sought on 
appeal is granted to that extent.   

Entitlement to an increased (compensable) evaluation for 
malaria.

Factual Background

Service medical records dated in July 1969 indicate that 
plasmodium vivax malaria was diagnosed by blood smear.  

An October 1985 VA examination report indicates that the 
malaria smear revealed no plasmodium species.  

Service connection was granted for malaria was granted in a 
July 1993 RO rating decision.  A noncompensable disability 
rating was assigned, effective October 20, 1972.

A March 1994 VA examination report reveals that physical 
examination revealed that the veteran appeared well 
nourished, well developed, and in good general health.  The 
abdomen was soft and nontender.  There were no masses or 
organomegaly.  The examiner indicated that the veteran had 
developed plasmodium vivax malaria while serving in Vietnam 
and was hospitalized for one week due to this illness.  He 
continued to develop episodes of chills, fever and 
diaphoresis for one year after treatment of the malaria.  The 
examiner indicated that the veteran no longer developed 
episodes of chills and fever, but he described periodic 
marked diaphoresis usually at night since treatment for the 
malaria.  The veteran reported that the diaphoresis [profuse 
perspiration] occurred on an average of every month or two.  
The examiner stated that the specific cause of the recurrent 
diaphoresis remained undermined.  The examiner also noted 
that the veteran had elevated liver function tests in March 
1994, the cause of  which was undetermined.  

At a hearing before the RO in March 1994, the veteran stated 
that he had relapses of malaria, to some degree, after 
service [hearing transcript, page 2].  He experienced sweats 
and night sweats and the veteran related this to the malaria 
[page 2].  He has not been medically treated for malaria 
since service [page 3].   

An April 1998 VA examination report reveals that the malaria 
was first diagnosed in service in July 1969 and again in 
September 1969.  The clinical manifestations in 1969 were 
anemia, fever, weakness, and positive blood smears for vivax 
malaria.  The veteran was treated with chloroquine and 
Primaquine.  The examiner indicated that the veteran had an 
acute episode that had resolved.  The examiner stated that 
the veteran claimed to have recurrent fever and chills.  The 
veteran reported that one or two times a month, he had sweats 
and fever.  Physical examination revealed no splenomegaly or 
hepatomegaly.  There was no evidence of malnutrition.  The 
diagnosis was documented history of vivax malaria, acquired 
in Vietnam in 1969, and persistent fever and chills, 
subjective, two times a month, etiology uncertain.  A malaria 
smear did not reveal plasmodium species.  


Pertinent Law and Regulations

The veteran initially filed his claim for entitlement to 
service connection for malaria in April 1993.  During the 
pendency of this appeal, the provisions of 38 C.F.R. § 4.88b, 
concerning the evaluation of infectious disease, including 
malaria, were revised, effective August 30, 1996.  See 61 
Fed. Reg. 39,875 (1996)  The Schedule now includes new rating 
criteria for malaria which are found at 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1999).  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In VAOPGCPREC 3-2000 (April 10, 2000), VA General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.

Provisions of Diagnostic Code 6304 effective prior to August 
30, 1996   

Under the former provisions of 38 C.F.R. § 4.88a, Diagnostic 
Code 6304 (1996), a 10 percent evaluation is warranted for 
malaria that is recently active with one relapse in the past 
year; or old cases with moderate disability.  A 30 percent 
evaluation is warranted for malaria that is recently active 
with 2 relapses in past 6 months; or old cases with anemia.  
A 50 percent evaluation is warranted for malaria that is 
clinically active so as to require intensive treatment; 
recently active with 3 or more relapses over past 6 months; 
or old cases with marked general impairment of health.  A 100 
percent evaluation is warranted for malaria that is 
clinically active so as to require hospital treatment for a 
contemplated or elapsed period of 14 days or more; or with a 
combination of cerebral symptoms, enlarged spleen, anemia or 
other severe symptoms.  38 C.F.R. § 4.88b, Diagnostic Code 
6304 (1996).  

The provisions of 38 C.F.R. § 4.88 indicate that in rating 
disability from malaria, once identified clinical and 
laboratory methods, or by clinical methods alone where the 
disease is endemic, the clinical course of the disease, the 
frequency and severity of recurrences, the necessity for and 
reaction to medication, should be the basis of evaluation, 
not the presence or absence of parasites.  When there have 
been relapses following the initial course of treatment, 
further relapses are to be expected and for some time the 
veteran must be given the benefit of the doubt as to 
unexplained fever of short duration, controlled by medication 
specific for malaria.  38 C.F.R. § 4.88 (1996).  

Note 1 following Diagnostic Code 6304 indicates that the 
evaluations under Code 6304 are to be assigned on the basis 
of dates and frequency of recurrences and relapses and 
severity of significant residuals, if any, based on clinical 
records of the service department or other acceptable 
evidence relating to the period of service, or on medical 
evidence relating to the period after discharge, recording 
sufficient clinical findings, when considered in accordance 
with all other data of record, to support the conclusion that 
there exists a compensable or higher degree of disability 
from malaria.  Compensable ratings will not be assigned based 
on the veteran's unsupported claim or statement.  The 
evidence of others under oath may be accepted to establish 
frequency of relapses or recurrences over a period of one 
year only from the date of last medically confirmed relapse 
or recurrence in service or subsequently.  38 C.F.R. § 
4.88(b), Diagnostic Code 6304, Note 1 (1996).

Note (2) indicates that:  When evaluations are based on 
frequency of recurrences or relapses only, they will be 
assigned for a period of 1 year only from date of discharge 
or date established by medical evidence of record.  At the 
expiration of this period, if medical evidence warranting an 
extension is not of record, the veteran will be notified that 
his compensation will be discontinued unless he submits 
evidences from a physician showing recurrent attacks or other 
disabling effects of malaria.  After a malaria rating has run 
24 months, an extension, if warranted, will carry ending date 
at expiration of 36 months from initial date of compensable 
rating.  When this rating is assigned, veteran will be 
notified of ending date and of requirement that, to have 
rating continued or resumed after that date, he must report 
to Department of Veterans Affairs hospital or outpatient 
clinic, or to a Department of Veterans Affairs fee-basis 
physician during an actual relapse of the disease.  Following 
the expiration of the 36 months' period and the veteran's 
compliance with the requirement to report as indicated in 
this note, a prepared slide of the veteran's blood smear will 
be read in the local Department of Veterans Affairs 
laboratory, and, if the interpretation is positive, the 
prepared slide will be mailed in a suitable container 
addressed to the Director, Compensation and Pension Service, 
with proper identification of the veteran, including C-number 
and time and place of smear, before further acceptance of the 
diagnosis of malaria for rating purposes.  38 C.F.R. 4.88b, 
Diagnostic Code 6304, Note 2 (1996). 

Provisions of Diagnostic Code 6304 effective from August 30, 
1996  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1999), a 100 
percent evaluation is assigned for malaria which is an active 
disease.  Diagnostic Code 6304 indicates that the diagnosis 
of malaria depends on the identification of malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(1999). 


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to a disability evaluation in excess of zero 
percent for malaria is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash, supra.  

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The veteran has been provided 
with a VA examinations in March 1993 and April 1998, and a 
full opportunity to present evidence and argument in support 
of this claim.  

The Board is satisfied that all relevant facts have been 
properly developed.  In particular, as noted above, the 
Board's remand instructions appear to have been complied 
with.  The Board is aware of no evidence which is relevant to 
this issue which has not previously been obtained and 
associated with the veteran's VA claims folder.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a). 


Discussion

The RO assigned a noncompensable evaluation to the veteran's 
service-connected malaria under the provisions of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 [malaria].    

i.  Choice of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts, supra.  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi, supra.    

The Board finds that the veteran's service-connected malaria 
is most consistent with the application of Diagnostic Code 
6304, and that diagnostic code is the most appropriate.  As 
indicated above, the veteran's symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
6304.  The Board has not identified a diagnostic code which 
is more appropriate, and neither has the appellant. 

ii.  Comparison of the former and revised versions of 
Diagnostic Code 6304 

As noted above  during the pendency of this appeal, the 
provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6304 were 
revised effective August 30, 1996.
In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 6304 and has determined that 
the former version is more favorable to the veteran's claim.  
The Board points out that the revised provisions of 
Diagnostic Code 6304 require the relapses of malaria to be 
confirmed by the presence of malarial parasites in blood 
smears and proof of a liver or spleen disability.  The former 
provisions of 38 C.F.R. § 4.88 (1996) indicate that the basis 
of the evaluation, after a clinical diagnosis of malaria, was 
the frequency and severity or recurrences and the necessity 
for medication, not the presence or absence of parasites.  
See 38 C.F.R. § 4.88 (1996).  Thus, the Board finds that the 
former version of Diagnostic Code 6304 is more favorable to 
the veteran's claim since the criteria for a compensable 
evaluation is easier to establish.  In this case,  no 
parasites have been identified on laboratory testing 
recently, so application of the current rating criteria would 
not be to the veteran's benefit.   

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 6304 prior to and after August 30, 1996, the 
effective date of the amended regulations.  

iii.  Analysis of the former version of Diagnostic Code 6304 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestation for a 
compensable evaluation under the former provisions of 
Diagnostic Code 6304 [malaria].  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1996).  The Board finds that the 
preponderance of the evidence of record is against the 
assignment of a compensable rating for the service-connected 
malaria under the former provisions of Diagnostic Code 6304.  

There is no medical evidence of record which establishes that 
the malaria has been recently active or is currently 
clinically active.  Malaria smears in 1985 and 1998 did not 
reveal any evidence of parasites.  Although as discussed 
above evidence of parasites is not required for a compensable 
evaluation under the former regulations, this evidence is 
still probative and can be considered.  This evidence shows 
that the malaria was not clinically active at the time of 
those tests.  The Board also notes that the VA examination 
reports were silent for a diagnosis of recently active or 
clinically active malaria.   

There is no medical documentation of relapses or recurrences 
of malaria.  The VA treatment records associated with the 
claims folder do not show treatment for malaria or any other 
residual disability after service.  The veteran has not 
submitted any medical records showing such treatment.  There 
is no medical evidence that the veteran had an unexplained 
fever which was controlled by medication specific for malaria 
since the episode in service.  The VA examination reports do 
not confirm a relapse of malaria or diagnosis any residual 
disability due to the malaria.  The March 1994 VA examination 
report indicates that the veteran was in good general health.  
There was no evidence of organomegaly.  The April 1998 VA 
examination report indicates that the veteran had an acute 
episode of malaria that had resolved.  Examination revealed 
no evidence of splenomegaly or hepatomegaly.  

There is no medical evidence that the veteran has malaria 
with moderate disability or anemia.  As noted above, the VA 
examination reports were silent for a diagnosis of any 
residual disability due to malaria.  

The Board notes that the March 1994 VA examination report 
indicates that the veteran had elevated liver function tests.  
However, the examiner noted that the cause of the elevated 
liver function tests was undetermined.  There is no evidence, 
then or thereafter, that such liver function test results is 
related to the veteran's malaria.  The veteran has submitted 
no evidence showing either that the elevated liver function 
testing is in any way medically significant or that such is 
related to his service-connected malaria.  

There is no medical evidence that the veteran has a marked 
general impairment of health due to malaria.  The March 1994 
VA examination report indicates that the veteran was in good 
health.  There is no medical evidence of cerebral symptoms, 
enlarged spleen, anemia, or other severe symptoms due to 
malaria.  

The Board is of course aware that the veteran has reported 
symptoms, such as profuse sweating, which he believes is 
related to his service-connected malaria.  Although the 
veteran is competent to describe his physical symptomatology, 
as a lay person without medical training he is not competent 
to attribute such symptomatology to a particular medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, the Board finds that the veteran's statements 
that the episodes of diaphoresis are due to the malaria are 
not probative evidence.  Moreover, no health care provider 
has linked the reported profuse sweating and other complaints 
to the veteran's service-connected malaria.  In particular, 
the Board notes that the March 1994 VA examination report 
indicates that the specific cause for the recurrent 
diaphoresis was undetermined.  The April 1998 VA examiner did 
not find any evidence of active malaria, merely subjective 
complaints of uncertain etiology.  The Board finds that there 
is no probative medical evidence of record which establishes 
that the episodes of diaphoresis and other complaints are 
residuals of malaria.   
 
Thus, the Board finds that a compensable evaluation is not 
warranted for the service-connected malaria under the former 
provisions of Diagnostic Code 6304, since there is no 
objective evidence of clinically active or recently active 
malaria with relapses, or an old case of malaria with anemia, 
moderate disability, marked general impairment of health, or 
cerebral symptoms, enlarged spleen, or other severe symptoms 
due to malaria.     

In short, for the above reasons and bases the Board concludes 
that the preponderance of the probative and persuasive 
evidence of record is against the assignment of a compensable 
evaluation for the service-connected malaria under the former 
criteria of Diagnostic Code 6304.  
 
Fenderson Considerations

There is no medical evidence of record to the effect that the 
veteran's service-connected malaria was more severe or that a 
disability evaluation in excess of zero percent was warranted 
at any time since October 20, 1972.  Accordingly, a staged 
rating under Fenderson is not warranted.

Conclusion

In summary, for the reasons and bases expressed above the 
Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of zero percent for 
the service connected malaria.  The benefits sought on appeal 
are accordingly denied.  

Extraschedular ratings

Relevant law and regulations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 .  
In the January 2000 supplemental statement of the case, the 
RO specifically considered whether extraschedular ratings 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
service-connected disabilities.  The RO concluded that this 
case did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

Discussion

The factual background pertaining to the veteran's service-
connected disabilities has been discussed in detail above and 
will not be repeated.  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that either the service-connected 
residuals of a fragment wound to the left leg or the service 
connected malaria presents an unusual or exceptional 
disability picture.  As discussed in detail above, the 
service-connected residuals of a fragment wound to the left 
leg is principally manifested by complaints of pain, loss of 
subcutaneous tissue of the left calf, adherence to the bone, 
and a sensitive scar.  The veteran's residuals of a fragment 
wound to the left leg is rated under Diagnostic Code 5311 
[muscle injury to Muscle Group XI] and Diagnostic Code 7804 
[superficial scars, tender and painful on objective 
demonstration].  These diagnostic codes contemplate 
impairment of the lower leg and tenderness due to a scar.  
The Board finds that the veteran's symptoms are consistent 
with the criteria in the Rating Schedule.  There is no 
objective evidence of significant functional loss caused by 
the service-connected residuals of a fragment wound to the 
left leg.  The Board again notes, and places significant 
weight of probative value on, the April 1998 VA examination 
report, which indicates that the residuals of the service-
connected shell fragment wound was are disabling.  There is 
no evidence that the clinical picture is in any way out of 
the ordinary.  

As discussed above, clinically, the service connected malaria 
is asymptomatic.  The veteran's own description of his 
disability encompasses only subjective complaints such as 
night sweats.

There is no indication that the veteran has been hospitalized 
frequently for the residuals of the fragment wound to the 
left leg or for the malaria.  Indeed, there is no evidence of 
any recent hospitalization for these disabilities.   

After having considered the evidence eof record, the Board 
finds that the disability pictures presented for the two 
service-connected disabilities are not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
The Board further finds that the evidence of record does not 
establish that the veteran's service-connected residuals of a 
shell fragment wound to the left leg or malaria causes marked 
interference with employment.  In fact, the April 1998 VA 
examination report indicates that the VA examiner indicated 
that the residuals of the fragment wound tot he left leg did 
not prevent the veteran from participating in the workforce.  
The evidence of record shows that the veteran does not have 
clinically active or recently active malaria or a residual 
disability due to the malaria.  

The Board has no reason to doubt that the veteran's testimony 
to the effect that his service-connected left leg causes him 
discomfort and may limit his efficiency in certain tasks.  
This alone, however, does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  See also 38 C.F.R. §§ 3.321(a), 
4.1 (1999). 

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for either the veteran's service-connected 
residuals of a fragment wound to the left lower leg or the 
service-connected malaria.     


ORDER

Entitlement to a 10 percent disability evaluation for 
residuals of a fragment wound to the left leg is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.   

Entitlement to a separate 10 percent disability evaluation 
for a scar of the left lower leg is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a compensable disability evaluation for 
malaria is denied.   



		
	Barry F. Bohan
	Veterans Law Judge

 

- 35 -


- 1 -


